                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


 PEYTON HOPSON,                   )                               CASE NO. 5:16-CV-1867
                                  )
                                  )
                      PETITIONER, )                               JUDGE SARA LIOI
                                  )
 v.                               )
                                  )                               MEMORANDUM OPINION
                                  )                               AND ORDER
                                  )
 MICHELLE MILLER, Warden,         )
                                  )
                                  )
                     RESPONDENT. )


        Before the Court is the report and recommendation (Doc. No. 21 [“R&R”]) of Magistrate

Judge James R. Knepp, II, recommending that the Court deny petitioner Peyton Hopson’s

(“Hopson”) writ of habeas corpus petition under 28 U.S.C. § 2254 (Doc No. 1 [“Pet.”]) in its

entirety. Hopson filed timely objections to the R&R. (Doc. No. 24 [“Obj.”].) Respondent filed

neither a response to Hopson’s objections, nor her own objections. Also before the Court is

Hopson’s motion for leave to amend his habeas petition to include an additional claim for relief.

(Doc. No. 26 [“Mot.”].) For the reasons discussed herein, Hopson’s motion for leave to amend is

DENIED, his objections to the R&R are OVERRULED and the R&R is ACCEPTED.

I.      BACKGROUND1

        On February 3, 2014, a Stark County grand jury indicted Hopson on two counts of

felonious assault, with a repeat violent offender specification; one count rape, with repeat violent


1
  The R&R contains a more detailed recitation of the factual background in this case. This Court includes only the
factual and procedural background deemed pertinent to Hopson’s objections to the R&R.
offender and sexually violent predator specifications; one count kidnapping, with repeat violent

offender, sexually violent predator, and sexual motivation specifications; and one count of notice

of change of address/registration of new address, all in violation of Ohio law. (Doc. 7-1, Ex. 1 at

97.2) On April 14, 2014, Hopson moved to sever the counts of the indictment and set them for

separate trials. (Doc. 7-1, Ex. 2 at 102.) The trial court sustained the motion, ordered counts 1 and

5 be tried separately, and counts 2, 3, and 4 be tried together, but separately from counts 1 and 5.

(Doc. 7-1, Ex. 3 at 104.)

        Prior to a pretrial hearing held on May 19, 2014, Hopson advised the court of his desire to

represent himself at trial. (See Doc. No. 20 [“May 19 Hr’g Tr.”] at 517–18). At the May 19, 2014

pretrial hearing, the trial court explained that the failure to notify of change of address (“failure to

notify”) charge would be tried first, and Hopson indicated he wished to proceed pro se on that

charge. Id. at 552–53. After a colloquy, the trial court found Hopson knowingly, intelligently, and

voluntarily waived his right to counsel on the failure to notify charge. (Id. at 558–59; see also Doc.

No. 7-1, Ex. 4, at 105 (signed waiver).) Several times during the May 19, 2014 pretrial hearing,

the trial court indicated that it was only considering Hopson’s request to represent himself on the

failure to notify charge at that time. (May 19 Hr’g Tr. at 528–29, 559.)

        At a hearing on May 22, 2014, Hopson’s desire to represent himself on the other pending

charges was discussed. (See Doc. 7-2 [“May 22 Hr’g Tr.”] at 410.) The trial court ultimately

appointed new counsel to represent Hopson on the other charges and Hopson did not object. (Id.

at 420; see also Doc. 7-1, Ex. 5 at 106 (appointing new counsel).)




2
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.

                                                       2
       Following a State-requested continuance as to the failure to notify charge, the State elected

to try the felonious assault charge first. State v. Hopson, No. 2014CA00163, 2015 WL 4270317,

at *4 (July 13, 2015). On the morning of the trial for the felonious assault charge, Hopson

represented to the trial court that he wished to proceed pro se on the felonious assault charge. (Doc.

No. 20 [“Trial Tr.”] at 574.) Finding that the request was untimely, and that Hopson failed to

establish any other good cause, the trial court denied his request and Hopson proceeded to trial,

with counsel, on the felonious assault charge. (Id. at 576–78.) The jury found Hopson guilty of

the felonious assault charge. (Doc. No. 7-1, Ex. 7, at 109–10 (guilty verdict).) Following the jury’s

guilty verdict on the felonious assault charge, the state trial court determined Hopson qualified as

a repeat violent offender pursuant to Ohio Rev. Code § 2929.01(CC), and sentenced Hopson to an

aggregated prison term of fourteen years: eight for the felonious assault and six years for the repeat

violent offender specification in accordance with Ohio Rev. Code § 2929.14(B)(2)(a).

       For purposes of an appeal, the trial court appointed new counsel to Hopson. (Doc. No. 7-

1, Ex. 11, at 121 (judgment entry).) Hopson, through counsel, filed a timely notice of appeal (Doc.

No. 7-1, Ex. 12, at 122 (notice of appeal)), and in his brief raised two assignments of error: (1) the

trial court erred in preventing Hopson from acting as his own counsel for the purposes of jury trial;

and (2) Hopson’s conviction for felonious assault was against the manifest weight and sufficiency

of the evidence. (Doc. No. 7-1, Ex. 13, at 123–48 (brief of appellant).)

       Hopson, acting pro se, filed a letter with the appellate court stating he intended to represent

himself on appeal, and had terminated the services of his court-appointed appellate counsel. (Doc.

No. 7-1, Ex. 14–15, at 149–57 (terminating counsel and notice of pro se status).) Hopson also filed

a motion to void the appellate brief filed on his behalf by his appellate counsel. (Doc. No. 7-1, Ex.

16, at 158–63). The appellate court removed Hopson’s appellate counsel and permitted Hopson to



                                                  3
proceed pro se. (Doc. No. 7-1, Ex. 17, at 164 (judgment entry).) The appellate court did not permit

Hopson to amend the brief previously filed by his appellate counsel, but explained that he could

file a pro se reply brief after the State’s opposition brief was filed. Id. On July 13, 2015, the

appellate court overruled Hopson’s assignments of error and affirmed the judgment of the trial

court. Hopson, 2015 WL 4270317, at 11.

       On August 26, 2015, Hopson, acting pro se, timely appealed the appellate court’s decision

affirming his conviction. (Doc. No. 7-1, Ex. 27, at 282–83 (notice of appeal).) In Hopson’s

memorandum in support of jurisdiction, he asserted two propositions of law: (1) denial of self-

representation, and (2) sufficiency of the evidence. (Doc. No. 7-1, Ex. 28, at 284–325.) On

November 10, 2015, the Ohio Supreme Court declined to accept jurisdiction. (Doc. No. 7-1, Ex.

30, at 343.)

       While his direct appeal was pending before the Ohio Supreme Court, Hopson filed a pro

se application to reopen his direct appeal pursuant to Ohio Appellate Rule 26(B). (Doc. No. 7-1,

Ex. 31, at 344–52 (application for reopening).) In his application, Hopson alleged that his appellate

counsel was ineffective for failing to raise two assignments of error on direct appeal: (1) judicial

bias, and (2) ineffective assistance of trial counsel: conflict of interest. (Id.) On December 2, 2015

(after the Ohio Supreme Court had declined jurisdiction of his direct appeal), the appellate court

denied Hopson’s application for reopening. (Doc. No. 7-1, Ex. 32, at 353–60 (judgment entry).)

       Hopson timely appealed this denial to the Ohio Supreme Court. (Doc. No. 7-1, Ex. 33, at

361–62 (notice of appeal).) In his memorandum in support of jurisdiction, Hopson asserted two

propositions of law: (1) judicial bias, and (2) ineffective assistance of trial counsel: conflict of

interest. (Doc. No. 7-1, Ex. 34, at 363–78.) The Ohio Supreme Court declined to accept

jurisdiction. (Doc. No. 7-1, Ex. 36, at 390.)



                                                  4
        On July 25, 2016, Hopson filed his petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 with this Court. In his petition, Hopson raised four grounds for relief: (1) judicial bias, (2)

denial of right to self-representation, (3) ineffective assistance of trial counsel: conflict of interest,

and (4) sufficiency of the evidence. The action was referred to Magistrate Judge James R. Knepp,

II to prepare an R&R as to Hopson’s petition. On December 28, 2017, the magistrate judge issued

his R&R recommending that this Court deny Hopson’s petition in its entirety. (Doc. No. 21.) The

magistrate judge found Hopson’s claims of judicial bias and ineffective assistance of trial counsel:

conflict of interest were procedurally defaulted, and further found Hopson’s claims of denied right

to self-representation and sufficiency of the evidence were meritless. Hopson filed timely

objections to each of the magistrate judge’s findings. (Doc. No. 24.)

        Hopson did not appeal the repeat violent offender specification in any of these original

appeals, or in his original habeas corpus petition.

        Instead, on June 22, 2018, Hopson filed a pro se motion for resentencing with the state trial

court. Hopson contended that his six-year sentence for the repeat violent offender specification

should be void because the trial court erred in making independent judicial findings of the

seriousness of the crime and because Hopson was “innocent” of being a repeat violent offender

under former Ohio Rev. Code. 2929.01(DD)(1) and (2)(a)(i), which was in effect at the time of

Hopson’s predicate offenses. (Mot. at 1008.) The trial court denied Hopson’s motion for

resentencing.

        Hopson appealed the state trial court’s decision, and on November 5, 2018, the state

appellate court overruled Hopson’s assignments of error and affirmed the judgment of the state

trial court. The state appellate court held that Hopson’s appeal was procedurally defaulted because

he did not raise the issue on appeal. State v. Hopson, No. 2018CA00109, 2018 WL 5920451, at



                                                    5
*1–2 (Ohio Ct. App. Nov. 5, 2018). The state appellate court also stated that even if Hopson’s

innocence claim wasn’t defaulted, it lacked any merit because the trial court applied the correct

law. (Id. at *2.) Hopson then appealed the state appellate court’s decision to the Ohio Supreme

Court, but the Ohio Supreme Court declined to exercise jurisdiction.

       Hopson now seeks leave to amend his almost three-year-old habeas corpus petition to

include a fifth ground for relief: actual innocence. (Mot. at 1011.) Hopson contends that he is

“innocent” of being a repeat violent offender under Ohio law because the trial court applied the

wrong statutory law. (Id. at 1011–13.)

II.    MOTION FOR LEAVE TO AMEND

       On April 15, 2019, Hopson filed a motion for leave to amend his habeas corpus petition

pursuant to Fed. R. Civ. P. 15(a). A habeas corpus petition may be amended as provided in the

Federal Rules of Civil Procedure. 28 U.S.C. § 2242. As such, leave to amend a habeas petition is

guided by Rule 15, which encourages leave to be freely given when justice so requires. However,

a district court need not authorize an amendment where the amendment has no chance of success

on the merits. Kottmyer v. Maas, 436 F.3d 684, 692 (6th Cir. 2006).

       Here, the amendment Hopson seeks is completely futile and has no chance of success on

the merits. Hopson seeks to amend his petition to include an argument that he is “innocent,” i.e.

not a repeat violent offender, because the state trial court applied the wrong law in determining

whether he was a repeat violent offender. (Mot. at 1011–12.)

       In 2014, after the jury found Hopson guilty of the felonious assault charge, the trial court

applied Ohio Rev. Code. § 2929.01(CC) in determining that Hopson qualified as a repeat violent

offender because he had previously been convicted of or pleaded guilty to kidnapping and/or




                                                6
attempted rape, on or about February 20, 1991. Hopson, 2018 WL 5920451, at *2. Section 2929.01

(CC) provides that “repeat violent offender” means

       [A] person about whom both of the following apply:

       (1) The person is being sentenced for committing or for complicity in committing
       any of the following:

               (a) Aggravated murder, murder, any felony of the first or second degree that
               is an offense of violence, or an attempt to commit any of these offenses if
               the attempt is a felony of the first or second degree;

               (b) An offense under an existing or former law of this state, another state,
               or the United States that is or was substantially equivalent to an offense
               described in division (CC)(1)(a) of this section.

       (2) The person previously was convicted of or pleaded guilty to an offense
       described in division (CC)(1)(a) or (b) of this section.

       Hopson contends that the 2014 version of § 2929.01 (CC) was the incorrect law to apply

in determining whether he is a repeat violent offender because the 2014 version of § 2929.01(CC)

was not in effect at the time of his predicate convictions in 1991. (Mot. at 1011–12.) When Hopson

was convicted of his predicate offenses, the former Ohio Rev. Code. § 2929.01(DD) governed the

definition of a repeat violent offender for purposes of the specification. (Mot. at 1012.) Hopson

contends that under the former § 2929.01(DD), he would not fall into the repeat violent offender

specification. And because the former § 2929.01(DD) governed when he committed the predicate

offenses, the state trial court should have used the former law to determine whether his predicate

offenses qualified him for the repeat violent offender specification.

       Hopson’s argument is completely contrary to law. Hopson cites to State v. Hunter, 915

N.E.2d 292 (Ohio 2009), for the proposition that the state trial court should have applied the former

§ 2929.01(DD) because that is the provision the state trial court applied in Hunter. However, the

state trial court in Hunter imposed the repeat violent offender specification in 2006, when §



                                                 7
2929.01(DD) still governed. However, after 2006, the Ohio state legislature substantially amended

the repeat violent offender definition, providing the present-day § 2929.01(CC). See Hunter, 915

N.E.2d at 294 n.1.

       A since-amended law from 1991 does not govern the sentencing of Hopson in 2014.

Instead, present-day § 2929.01(CC) applied at the time of Hopson’s sentencings to determine

whether he qualified as a repeat violent offender, even though his predicate offenses occurred in

1991. State v. Lodwick, 118 N.E.3d 948, 960–61 (Ohio Ct. App. 2018). The state trial court applied

the correct statutory provision in applying the repeat violent offender specification to Hopson.

Hopson’s contention that he is “innocent” of being a repeat violent offender is completely without

merit and his proposed amendment is futile.

       Therefore, Hopson’s motion for leave to amend his habeas corpus petition is DENIED.

III.   OBJECTIONS TO THE REPORT AND RECOMMENDATION

       Hopson objects to the magistrate judge’s R&R, recommending that the Court deny

Hopson’s writ of habeas corpus petition in its entirety.

       A.      STANDARD OF REVIEW

       When a party timely objects to a magistrate judge’s report and recommendation on a

dispositive matter, the district court must conduct a de novo review of those portions of the report

and recommendation to which a proper objection is made. 28 U.S.C. § 636(b)(1)(C) (“A judge of

the court shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.”); Powell v. United States, 37 F.3d 1499

(Table), 1994 WL 532926, at *1 (6th Cir. Sept. 30, 1994) (“Any report and recommendation by a

magistrate judge that is dispositive of a claim or defense of a party shall be subject to de novo

review by the district court in light of specific objections filed by any party.”). After review, the



                                                 8
district judge “must consider timely objections and modify or set aside any part of the order that

is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).

       A general objection—“[a]n ‘objection’ that does nothing more than state a disagreement

with a magistrate’s suggested resolution, or simply summarizes what has been presented before”—

is not considered a proper objection for the district court’s de novo review. Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004); see also LR 72.3(b) (stating that any objecting party shall

file “written objections which shall specifically identify the portions of the proposed findings,

recommendations, or report to which objection is made and the basis for such objections”). A

general objection to an R&R has the same effect as a failure to object: a general objection waives

de novo review by the district court and appellate review of the district court’s decision. Aldrich,

327 F. Supp. 2d at 747–48.

       In conducting its de novo review in a habeas context, this Court must be mindful of the

Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214

(“AEDPA”), which provides:

              An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim−

                      (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as determined
               by the Supreme Court of the United States; or

                       (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the State
               court proceeding.

28 U.S.C. § 2254(d). “Section 2254(d) reflects the view that habeas corpus is a ‘guard against

extreme malfunctions in the state criminal justice systems,’ not a substitute for ordinary error

correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102–03, 131 S. Ct. 770, 178 L.

                                                  9
Ed. 2d 624 (2011) (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5, 99 S. Ct. 2781, 61 L. Ed.

2d 560 (1979) (Stevens, J., concurring in judgment)).

       B.      DISCUSSION

       Hopson filed objections to the R&R as it pertains to all four issues raised in his writ of

habeas corpus petition. However, Hopson fails to raise proper objections to any of the magistrate

judge’s findings. Hopson uses his objections merely to suggest that the magistrate judge did not

understand the arguments in his petition and that the factual record recited in the R&R—as

provided by state court records—is incomplete.

       The fact that Hopson disagrees with how the magistrate judge interpreted his arguments,

is not, by itself, a proper objection. Hopson does not argue that the magistrate judge misapplied

any law. Instead, Hopson simply disagrees with how the magistrate judge applied the facts to the

law, all while repeating the same arguments from his petition.

       Further, while claiming the factual record is incomplete, Hopson does not present any new

facts in his objections different from the facts alleged in his petition. The fact that the magistrate

judge, and the state appellate court, did not explicitly include every transcript exchange in the

respective opinions does not mean the entire record was not considered. Absent any new facts or

pointing to any salient facts that were not considered, Hopson’s contention is not a proper

objection.

       Hopson’s objections fail because they are improper general objections that merely disagree

with the magistrate judge’s conclusions by restating the same facts and argument from his petition.

For these reasons alone, the objections are properly overruled. But even if the Court were required

to undertake an independent review, the Court finds that the R&R contains no error of law or fact.




                                                 10
               1. Denial of Self-Representation

       Hopson objects to the magistrate judge’s finding that his claim for relief based on the denial

of self-representation is meritless. Although the Supreme Court has recognized a constitutional

right “to proceed without counsel when [a defendant] voluntarily and intelligently elects to do

so[,]”Faretta v. California, 422 U.S. 806, 807, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975), “the right

to self-representation is not absolute.” Martinez v. Ct. of Appeal of Cal., 528 U.S. 152, 161, 120 S.

Ct. 684, 145 L. Ed. 2d 597 (2000) (citing Faretta, 422 U.S. at 835). A defendant may forfeit his

right to self-representation if he does not assert it “in a timely manner.” Martinez, 528 U.S. at 162;

Hill v. Curtin, 792 F.3d 670, 677–79 (6th Cir. 2015) (upholding a state court’s decision denying a

self-representation request made on first day of trial as untimely, even without a Faretta inquiry).

       In his objection, Hopson argues that the factual record contained in the R&R, copied from

the state appellate court record, is incomplete as it pertains to the events surrounding his denied

right to self-representation. (Obj. at 937–48.) Hopson then lists a series of transcript sections from

hearings in his state court proceedings. Hopson claims these transcript portions present “clear and

convincing evidence” that the state trial court understood as early as May 19, 2014, that Hopson

wished to proceed pro se on all counts of his indictment, and that the trial court unreasonably chose

to deny Hopson his right to self-representation. (See id. at 938–39, 942, 944–45, 947.)

       However, while mentioning many transcript portions where the trial court advised Hopson

it might be unwise to forgo appointed counsel, Hopson omits a very pertinent transcript portion

from the May 22, 2014 hearing: when Hopson reconsidered his decision to proceed pro se on all

counts other than the failure to notify charge. (See May 22 Hr’g at 412–14.) While discussing

Hopson’s decision to proceed pro se, the record reflects:

       [Court]: And I've also given some more consideration to what has kind of led us
       here and you representing yourself pro se. I've got to tell you, Mr. Hopson, I respect

                                                 11
the choice that you made, as unwise as I think it is, and we dealt solely with the
notice of the change of address charge. And never—we didn't—I told you I wasn't
going to address the rape or the felonious assault because we just had the one issue
before us. But in giving that more consideration, I'm telling you that whether or not
I let you proceed pro se on that is a really tough call to make just because of the
possibility of sentence that you could be facing, [twenty] years to life in prison, and
given the severity of that penalty I have severe reservations about letting you
proceed pro se on those issues. And I understand that the reason that has led you to
request the ability to represent yourself is because you don't, for lack of better word,
trust [appointed counsel] anymore; is that correct?

[Hopson]: For lack of a better word, yes.

[Court]: Okay. If you were given substitute counsel, would you be willing to talk
with them about whether or not you actually wanted to proceed pro se?

[Hopson]: Urn, at, at this time, Your Honor, um, I, I, I would, I would much rather
proceed pro se with the failure to register case and charge as scheduled for the 27th.

...

[Hopson]: I would like to ask the Court that, um, maybe, um—that maybe I
could be granted the, the, you know, the, the, the option of later on having
Attorney Graham to represent me with the other two cases?

[Court]: Well, at this time I'm appointing [Attorney Graham] to represent you
for the other two cases. We haven't talked about whether or not you are going
to proceed pro se with respect to those two cases, so I am . . . appointing him
to represent you in those two cases.

[Hopson]: Thank you, Your Honor.

...

[Court]: I am appointing Mr. Graham to represent you, Mr. Hopson, on the charges
of—all the remaining charges except for the notice of failure to register.

...

[Court]: Anything else you need, Mr. Hopson?

[Hopson]: I guess that if there's anything else that I would need I would address
that to Mr. Graham?

[Court]: Correct.



                                          12
       [Hopson]: Thank you.

(May 22 Hr’g at 409–10, 412–14, 420, 426 (emphasis added).)

       After this exchange, there is no indication anywhere in the record, or in Hopson’s petition

or objections, that Hopson expressed a desire to proceed pro se on the felonious assault charge to

anyone, until the morning of trial. Two months after the May 22, 2014 hearing, as trial commenced,

Hopson told the trial court that he wished to proceed pro se on the felonious assault count. The

trial court denied Hopson’s self-representation request, finding it untimely and otherwise lacking

good cause. (Trial Tr. at 576–78.)

       Hopson contends that his request was not untimely because the trial court should have

known he wanted to proceed pro se on the felonious assault charge. Hopson points to the May 19,

2014 pretrial hearing (when he first requested to proceed pro se) and portions of the May 22, 2014

hearing to support his contention that the trial court should have known he wanted to proceed pro

se. As the record reflects, however, after the trial court unequivocally appointed counsel on the

felonious assault charge at the May 22, 2014 hearing, Hopson did not object to the appointment of

counsel, and Hopson indicated if “there’s anything else that [he] would need [he] would address

that to [his court-appointed counsel].” (May 22 Hr’g at 426.) After this exchange, there was no

reason for the trial court to believe Hopson was not coordinating with his appointed counsel. In

fact, the record reflects that Hopson sent a letter to the trial court on July 16, 2014, requesting a

pretrial conference with “my [Hopson’s] defense counsel, the prosecution and myself . . . .” (Doc.

No. 7-1, Ex. 32, at 360 (judgment entry denying Hopson’s application for reopening).) There was

no reason after the May 22, 2014 hearing—and appointment of counsel—for the state trial court

to believe Hopson wanted to proceed pro se on his felonious assault charge, until Hopson indicated

as such on the morning of trial.



                                                 13
         For these reasons, this Court agrees with the state trial court, the state appellate court, and

the magistrate judge: Hopson’s day-of-trial request was untimely, the trial court was not required

to undertake a Faretta inquiry, and Hopson’s claim of denial of self-representation is without

merit.

                2. Sufficiency of the Evidence

         Hopson also objects to the magistrate judge’s finding that Hopson’s guilty verdict was

supported by sufficient evidence. (Obj. at 948–51.) Evidence is sufficient to sustain a guilty verdict

if “after viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.” Davis v.

Lafler, 658 F.3d 525, 531 (6th Cir. 2011) (quotation marks omitted) (quoting Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). This standard “gives full play to the

responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence,

and to draw reasonable inferences from basic facts to ultimate facts.” Id. (quotation marks omitted)

(quoting Jackson, 443 U.S. at 319). Consistent with the deference given to the trier of fact’s

resolution of conflicts in evidence, “a federal habeas corpus court faced with a record of historical

facts that supports conflicting inferences must presume—even if it does not affirmatively appear

in the record—that the trier of fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.” Jackson, 443 U.S. at 326. “[T]he Jackson inquiry does not focus on

whether the trier of fact made the correct guilt or innocence determination, but rather whether it

made a rational decision to convict or acquit.” Herrera v. Collins, 506 U.S. 390, 402, 113 S. Ct.

853, 122 L. Ed. 2d 203 (1993).

         Hopson’s objection entirely mirrors the argument in his petition: the jury’s guilty verdict

was against the manifest of the evidence because the government did not present DNA or



                                                   14
fingerprint evidence from the lamp purportedly used to strike the victim in the felonious assault

case. (Pet. at 19; Obj. at 951.) Hopson concedes that the State presented the victim’s testimony at

trial—that Hopson struck her with the lamp—but Hopson argues that the victim’s testimony is “a

mere modicum of evidence,” and not enough to sustain the jury’s guilty verdict. (Obj. at 949.)

       Without unnecessarily repeating the entirety of the thorough analysis in the R&R (R&R at

926–32), this Court agrees with the magistrate judge’s determination that the jury’s guilty verdict

is supported by sufficient evidence in the form of testimony from both the victim and the detective

who responded to the victim’s emergency call for help.

               3. Judicial Bias and Ineffective Assistance of Counsel

       Hopson objects to the magistrate judge’s findings that his claims of judicial bias and

ineffective assistance of counsel are procedurally defaulted and that Hopson has failed to overcome

that procedural default. (Obj. at 952–53.)

       To overcome procedural default a petitioner must establish: (1) “cause for the default,” and

(2) “actual prejudice from it.” Hall v. Vasbinder, 563 F.3d 222, 236 (6th Cir. 2009). “To show

cause for the default, a petitioner must show more than mere error, he must establish a substantial

reason to excuse the default.” Id. Cause “must be something external to the petitioner, something

that cannot fairly be attributed to him[;] . . . some objective factor external to the defense [that]

impeded . . . efforts to comply with the State’s procedural rule.” Coleman v. Thompson, 501 U.S.

722, 753, 111 S. Ct. 2546, 115 L. Ed. 2d 640 (1991) (emphasis omitted). A petitioner’s Appellate

Rule 26(B) application for reopening based on ineffective assistance of counsel can constitute

cause to excuse a procedural default. Edwards v. Carpenter, 529 U.S. 446, 451–52, 120 S. Ct.

1587, 146 L. Ed. 2d 518 (2000). If appellate counsel is deemed ineffective under the Strickland




                                                 15
standard,3 then the claims procedurally defaulted by the counsel’s ineffectiveness will be excused.

Murray v. Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 91 L. Ed. 2d 397 (1986) (“So long as a

defendant is represented by counsel whose performance is not constitutionally ineffective under

the standard established in Strickland, there is no inequity in requiring him to bear the risk of

attorney error that results in a procedural default.” (citation omitted)).

         “In order to succeed on a claim of ineffective assistance of appellate counsel, a petitioner

must show errors so serious that counsel was scarcely functioning as counsel at all and that those

errors undermine the reliability of the defendant’s convictions.” McMeans v. Brigano, 228 F.3d

674, 682 (6th Cir. 2000) (citing Strickland, 466 U.S. at 687). The failure to raise an issue on appeal

constitutes ineffective assistance of counsel only if there is a reasonable probability that inclusion

of the issue would have changed the result of the appeal. McFarland v. Yukins, 356 F.3d 688, 710–

11 (6th Cir. 2004). In other words, the failure to raise an underlying claim in an appeal which

would have been unsuccessful is not ineffective assistance of appellate counsel. Meek v. Bergh,

526 F. App’x 530, 534 (6th Cir. 2013).

         Hopson contends that “[t]he [m]agistrate [judge] misconstrues the premises upon which

[Hopson] contends that his [procedural default] should be excused.” (Obj. at 953.) Hopson’s

“premise” is that he should be excused for not raising the judicial bias and ineffective assistance

of counsel claims on direct state appeal because his appellate counsel did not raise them in the

appellate brief, Hopson elected to proceed pro se after that appellate brief was filed, but the

appellate court would not permit Hopson to resubmit the appellate brief, thus preventing him from




3
 Counsel is deemed ineffective under the Strickland standard if (1) the counsel’s performance was deficient by falling
below an objective standard of reasonableness, and (2) counsel’s deficient performance prejudiced the defendant.
Strickland v. Washington, 466 U.S. 668, 687–88, 691–92, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

                                                         16
raising these grounds on direct appeal after his appellate counsel did not raise the claims. (Id. at

953.)

        Contrary to Hopson’s contention, the magistrate judge did consider this very issue.

        Because [Hopson] did in fact present claims of ineffective assistance of appellate
        counsel to the Ohio courts [in Hopson’s Rule 26(B) application for reopening], this
        Court will consider whether [Hopson’s] claim of ineffective assistance of appellate
        counsel is meritorious and therefore establishes cause to excuse the default of his
        first and third claims.

(R&R at 909–10 (citation omitted).)

        To prevail on his ineffective assistance of appellate counsel claim, Hopson must show that

his judicial bias and ineffective assistance of trial counsel: conflict of interest claims have merit.

In this, Hopson fails.

        For starters, there is nothing in the record to suggest judicial bias on the part of the state

trial judge.

        Judicial bias has been described as “a hostile feeling or spirit of ill will or undue
        friendship or favoritism toward one of the litigants or his attorney, with the
        formation of a fixed anticipatory judgment on the part of the judge, as
        contradistinguished from an open state of mind which will be governed by the law
        and the facts.”

State v. Dean, 937 N.E.2d 97, 105 (Ohio 2010) (quoting State ex rel. Pratt Weygandt, 132 N.E.2d

191, 195 (Ohio 1956)). “[D]issatisfaction or disagreement with a judge’s ruling of law are legal

issues subject to appeal. A judge’s opinion of law . . . are not by themselves evidence of bias or

prejudice . . . .” In re Disqualification of Corts, 546 N.E.2d 928, 928 (Ohio 1988).

        Hopson’s “evidence” of judicial bias is that (1) the trial judge found Hopson did not provide

good cause for excusing Hopson’s first-appointed trial counsel at the May 19, 2014 pretrial hearing

(Pet. at 6); (2) the trial judge found Hopson’s self-representation request on the morning of trial




                                                 17
for the felonious assault charge to be untimely, without holding a Faretta inquiry (Pet. at 7–8);

and (3) the trial judge did not find Hopson’s trial counsel had a conflict of interest (Pet. at 9–10).

       As an initial matter, this Court notes that the trial court did replace Hopson’s first-appointed

trial counsel at the subsequent May 22, 2014 hearing. (May 22 Hr’g at 409–10, 412–14, 420.)

Also, a trial judge is not required to hold a Faretta inquiry when denying a self-representation

request as untimely. See Hill, 792 F.3d at 677–79. Finally, the “conflict of interest” Hopson refers

to was explained to the trial judge at sentencing as, “I [Hopson] was approached by Attorney

Wayne Graham and told that you, Your Honor, had taken it upon yourself to contact Attorney

Wayne Graham and request of him to represent me as a favor to you.” (Doc. No. 20 [“Sentencing

Tr.”] at 789–80.) Hopson does not provide any other information to that trial judge concerning

any conflict of interest that would render the trial counsel’s representation of Hopson as

ineffective. Hopson contends in his objection that the purpose of the trial judge’s appointment of

counsel for the felonious assault charge was to “thwart” Hopson’s self-representation. (Obj. at

954.) As previously discussed, however, Hopson did not timely request to proceed pro se after the

trial judge appointed counsel, an appointment to which Hopson did not object. Regardless, the trial

judge’s rulings on legal issues are not grounds for a finding of judicial bias, just because Hopson

disagrees with the trial judge’s rulings. In re Disqualification of Corts, 545 N.E.2d at 928.

       As such, Hopson has failed to present any evidence, in his petition or in his objection,

suggesting that the trial judge exhibited any judicial bias. Likewise, Hopson has failed to present

any evidence in the record, in his petition, or in his objection, that suggests his appointed trial

counsel had any conflict of interest in the case that rendered Hopson’s trial counsel ineffective.

       Because Hopson has failed to show that his underlying claims of judicial bias and

ineffective assistance of trial counsel: conflict of interest have merit, appellate counsel was not



                                                  18
ineffective for failing to raise these claims on Hopson’s direct appeal. Bergh, 526 F. App’x at 534.

And because Hopson’s appellate counsel was not ineffective, his Appellate Rule 26(B) application

is meritless and does not excuse his procedural default on the judicial bias and ineffective

assistance of trial counsel: conflict of interest claims. Thus, Hopson’s claims of judicial bias and

ineffective assistance of counsel: conflict of interests are procedurally defaulted and not grounds

for relief.

IV.     CONCLUSION

        For the reasons set forth herein, Hopson’s motion for leave to amend his petition is

DENIED, Hopson’s objections to the R&R are OVERRULED and the R&R is ACCEPTED. The

petition for writ of habeas corpus is DENIED. Further, the Court certifies that an appeal from this

decision could not be taken in good faith and that there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 1915(a)(3), 2253(c); Fed. R. App. P. 22(b).



        IT IS SO ORDERED.

 Dated: July 8, 2019
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                 19
